Case 7:20-cr-00444-VB Document 56 Filed 02/12/21 Page 1 of 1

Case 7:20-cr-00444-VB Document 50-1 Filed 02/02/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wee ee sence eee - x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-

20 -CR- 444 (VB)

Raymond Brown

—_—
Defendant(s).
pac cee meee reece ene ee ee re ee nen en eee nn nanan ne nnereccesnnnenennewane X
Defendant Raymond Brown hereby voluntarily consents to

 

participate in the following proceeding via _x—videoconterencing-er _x_ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

x conference Before a Judicial Officer 2/12/2021

eguraA (Som (v8) /S/ Joseph A. Vita

Defendhnt’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on

Record and Sign for Defendant)

Raymond Brown Joseph A. Vita

 

 

 

Print Defendant's Name . Print Counsel’s Name

  
 

This proceeding was conducted by reliable video or “Ue confeyenging technology.

Ary
Date U.S. District Judge/trs-iragistrate tudge—

 
